DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed March 3, 2022 has been entered in response to the March 30, 2022 Request for Continued Examination. Claims 1-20 remain pending in the application. Applicant’s amendments have not yet overcome the claim objections previously set forth in the January 3, 2022 Non Final Rejection, and these rejections are repeated. The rejections may be overcome by replacing “adapting” with “adapt” in the areas indicating and removing typographically erroneous text in areas listed.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered.
	The examiner respectfully reminds applicant that distinctions as to what may be disclosed in the instant application may not be read into the claim limitations by the examiner, as prohibited by MPEP §2111.01. The relevant MPEP section reads as follows:

“"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).” [MPEP §2111.01(II), first paragraph]

	One of ordinary skill in the art need only read the cited portion of Bennett ¶0052 to understand that the search system allows viewing of content based upon query reformulation, i.e. “adapting”. Applicant’s arguments appear to be premised upon a narrower definition of the term content than the BRI being afforded to that term and that of a menu item.
	In fact, the requirements of MPEP §2173.01(I) with regard to claim interpretation are:

“The first step to examining a claim to determine if the language is definite is to fully understand the subject matter of the invention disclosed in the application and to ascertain the boundaries of that subject matter encompassed by the claim. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.").” [MPEP §2173.01(I)]

Where the plain meaning is defined to mean, 

“…the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.” [MPEP §2173.01(I)]
	
	With regard to the term menu item, recommended content selected from a menu would read upon the broadest reasonable interpretation being applied to the term. As concerns content, Bennett is explicitly clear that the content is being displayed, thus reading upon the “elements within the user interface …are content items”, under the 103 analysis being performed.
	Accordingly, and in view of the past and present grounds of rejection and references being cited, applicant’s arguments directed to the amendment to the claims allegedly overcoming the combination of the Pawar and Bennett references have been fully considered but have not been found to be persuasive.

Claim Objections
	-Claims 19-20 recite the limitation “program instructions to adapting” at lines 19 and 22 respectively, which in each case was likely intended to read, “program instructions to adapt”. Examiner further notes the improper annotation of amendment to the claim in which the words “program instructions to” are being added, at the same line numbers listed above, by amendment but not underlined [See 37 CFR §1.121].
	-At the beginning of page 2, after claim 1 has concluded and before claim 2 has begun, there are two lines of text, beginning “content items and/or…” and ending “search-based application program”, that should be stricken out to show deletion, as is required in each claim according to 37 CFR §1.121.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2019/0205474 to Pawar in view of US Pre-Grant Publication 2015/0363485 to Bennett.

With regard to independent claim 20,
	Pawar teaches a computer system for personalizing a search of a search service comprising:
	one or more computer processors; 
	one or more computer readable storage media; and 
	program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the stored program instructions (Pawar: fig. 9 shows processor and “storage media”, as discussed in ¶0078, the system of fig. 9 executing instructions, as discussed in ¶0079.) comprising: 
		program instructions to retrieve one or more social media content items from the one or more social media services by a personalization component (Pawar: ¶0065 reads, “It should be understood that generating search results for a search query is not limited to being based on metadata from a mining-search-log database. This disclosure contemplates any suitable data sources for generating and/or filtering search results. As an example and not by way of limitation, other data sources such as subscribed content providers (e.g., sports-related content provider, movie-related content provider, etc.), online social media platforms, news channels, podcasts, etc., may be used to identify trending entities and corresponding content objects (e.g., posts, links, photos, videos, etc.) relating to the search query. In some embodiments, data from these other data sources may be stored in the mining-search-log database.” Examiner notes that the term “component” is afforded such broadest reasonable interpretation to denote implementation through hardware, software or a combination of the two. See also above citations directed to fig. 9.); 
		program instructions to forward the retrieved social media content items by the personalization component to a content analyzing service configured for extracting keywords from the social media content items; 
		program instructions to receive by the personalization component a set of one or more keywords extracted from the social media content items from the content analyzing service (Pawar: ¶0048 reads in part, “In particular embodiments, the social-networking system 160 may provide customized keyword completion suggestions to a querying user as the user is inputting a text string into a query field. Keyword completion suggestions may be provided to the user in a non-structured format. In order to generate a keyword completion suggestion, the social-networking system 160 may access multiple sources within the social-networking system 160 to generate keyword completion suggestions, score the keyword completion suggestions from the multiple sources, and then return the keyword completion suggestions to the user… keyword completion suggestions because the user is connected in some way to the suggestions. As an example and not by way of limitation, the querying user may be connected within the social graph 200 to the concept node 204 corresponding to Stanford University, for example by like- or attended-type edges 206. The querying user may also have a friend named Stanley Cooper. Although this disclosure describes generating keyword completion suggestions in a particular manner, this disclosure contemplates generating keyword completion suggestions in any suitable manner.” See ¶0029 discussion of transmission of social networking data from social-networking system 160 in fig. 1 to third-party system 170, i.e. content analyzing system. See also above citations directed to use of social media content items in querying. Examiner notes that the term “component” is afforded such broadest reasonable interpretation to denote implementation through hardware, software or a combination of the two. Examiner further notes that the configuration details of an external system are not positively recited with regard to the system claimed.); 
		program instructions to determine a content item of the search query type comprising a second search query to be modified using the set of keywords; 		program instructions to modify the determined second search query, wherein the modifying comprises adding one or more keywords of the set keywords as additional search parameters of the determined second search query (Pawar: ¶0060 reads in part, “In addition to recording top-clicked entities along with their CTR information, the metadata for a particular query term may also include the top K co-occurring n-grams associated with the query term. For instance, the top K co-occurring n-grams may indicate related terms that often show up or appear with the query term. As an example and not by way of limitation, continuing with the user query "Donald" example above, terms like "Trump", "Wall", "Virginia", "Speech", "Election", "President", "Duck", "Disney", etc. showed up when people queried for "Donald". In some embodiments, these top K n-grams terms may be identified using keyword recognition and term frequency-inverse document frequency (TF-IDF) analysis of the associations between search results and search queries (as discussed in U.S. patent application Ser. No. 15/820,966, filed on 22 Nov. 2017, and U.S. patent application Ser. No. 15/821,020, filed on 22 Nov. 2017… In particular embodiments, the top K co-occurring n-grams may be chosen based on TF-IDF scores associated with the n-grams. The TF-IDF scores may help to identify terms that appear with higher frequency in a given document as compared to a corpus of documents (e.g., all posts on the online social network posted within a given time window). A TF-IDF score may be assigned to each of the co-occurring n-gram or related term and the social-networking system 160 may choose the top K co-occurring n-grams by selecting n-grams that have TF-IDF scores above a certain threshold score. For example, the social-networking system 160 may choose the top K co-occurring n-grams whose TF-IDF scores are above 0.5, where the TF-IDF scores range within 0 to 1.” Examiner notes that the stored search result and search query association’s impact upon, i.e. “modify”, a subsequent query’s query term metadata would read upon the recited “second query” functionality. Examiner notes that the term “component” is afforded such broadest reasonable interpretation to denote implementation through hardware, software or a combination of the two. See also ¶0070 discussion of addition of Boolean expression and keywords as relates to the above examples.); and 
		program instructions to store the modified second search query as a content item of the search query type in a search index of the search service. (Pawar: ¶0053 reads, “In particular embodiments, objects stored in each vertical 164 may be indexed by one or more search indices. The search indices may be hosted by respective index server 330 comprising one or more computing devices (e.g., servers). The index server 330 may update the search indices based on data (e.g., a photo and information associated with a photo) submitted to social-networking system 160 by users or other processes of social-networking system 160 (or a third-party system). The index server 330 may also update the search indices periodically (e.g., every 24 hours). The index server 330 may receive a query comprising a search term, and access and retrieve search results from one or more search indices corresponding to the search term. In some embodiments, a vertical corresponding to a particular object-type may comprise a plurality of physical or logical partitions, each comprising respective search indices.” Examiner notes that the discussion of indexing continues through the paragraphs following ¶0053. See also ¶0070 discussion of subsequent queries directed to the index server’s stored querying data.)
	Pawar does not fully and explicitly teach program instructions to adapting one or more elements within a user interface of a search-based application program with the stored modified second search query and associated boosting factors, wherein the associated boosting factors are provided as a numerical factor assigned to each keyword in the set of keywords, wherein the one or more elements within the user interface of the search-based application program are content items or menu items displayed in a view of the search-based application program.
	Bennett teaches a system with program instructions to adapting one or more elements within a user interface of a search-based application program with a stored modified second search query and associated boosting factors, wherein the associated boosting factors are provided as a numerical factor assigned to each keyword in the set of keywords, (Bennett: ¶0051 – reads in relevant part, “The rule applier system 616 can receive the query and assign one or more contexts to the received query. As indicated above, this context can be based upon web pages visited by the user 602 during a search session that includes the query, web pages generally viewed by the user over time (outside of a search session), interactions of the user 602 in a social media application, previous queries issued by the user 602, etc… the rule applier system 602 can assign multiple contexts to the query, with the contexts having confidence scores assigned thereto. For instance, the rule applier system 602 can assign a probability of 0.8 to the query that the context is "sports." See also further discussion of application of scores to queries, i.e. “boosting”, at ¶0041, ¶0057, ¶0080 and claim 11.) wherein the one or more elements within a user interface of a search-based application program are content items or menu items displayed in a view of the search-based application program. (Bennett: ¶0052 – reads in relevant part, “…The search system 618 may then deliver content to the user 602 (cause content to be displayed on a display of a computing device employed by the user 602) based upon the query reformulation. Execution of the rule is also intended to encompass deferred content retrieval—for example, execution of the rule can result in a query being presented as a query suggestion, which may be selected by the user to retrieve content.” Examiner notes the alternative limitation being recited here.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the query boosting factors for modified queries of Bennett into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to apply query boosting factors for modified queries, as taught by Bennett. Both systems are directed to use of text analysis (Pawar: ¶0060; Bennett: ¶0042) and semantic classification (Pawar: ¶0029, ¶0048; Bennett: ¶0045, ¶0051). An advantage obtained through applying query boosting factors for modified queries would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Bennett references would have been to improve the responsiveness of query results presented to a user based upon intended meaning behind text. (Pawar: ¶0029, ¶0051)


	Claims 1 and 19 are each similar in scope to claim 20 and are each rejected under a similar rationale.

With regard to dependent claim 2, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the search service and the personalization component are provided by a content management system, wherein the content management system further provides an authoring service which enables creating and editing content items managed by the content management system, wherein the authoring service is used for modifying of the determined second search query.  (Pawar: ¶0052 reads in part, “…As an example and not by way of limitation, a post vertical P2 illustrated in FIG. 3 may store post objects. Each post object stored in the post vertical P2 may comprise an identifier, a text string for a post posted to social-networking system 160. Social-networking system 160 may also store in the post vertical P2 information associated with a post object such as a time stamp, an author, privacy settings, users who like the post, a count of likes, comments, a count of comments, location, and so on….” See discussion at ¶0053 of search index updates resulting from social-networking system data being updated. See also above citations directed to second query reliance upon historical data. Examiner notes that the system 100 shown in fig. 1 performs equivalent functionality to that attributed to content management system and authoring system.)

With regard to dependent claim 3, which depends upon dependent claim 2,
	Pawar and Bennett teach the method of claim 2, wherein the content management system further comprises the content analyzing service. (Pawar: fig. 1 shows third-party system as part of system 100, which is cited above in the grounds of rejection of claim 2. See ¶0029, which reads in part, “…A web server may be used for linking the social-networking system 160 to one or more client systems 130 or one or more third-party systems 170 via a network 110. The web server may include a mail server or other messaging functionality for receiving and routing messages between the social-networking system 160 and one or more client systems 130. An API-request server may allow a third-party system 170 to access information from the social-networking system 160 by calling one or more APIs….” See also above citations directed to analyzing service.)





With regard to dependent claim 4, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the content analyzing service uses a concept extraction method for extracting the set of keywords, wherein the set of keywords represents characteristic semantic aspects of the retrieved social media content items. (Pawar: ¶0045 discussion of terms, i.e. “semantic aspects”, relating to friend edges in social media, i.e. “retrieved social media content items”. See also above citations directed to keywords.)

With regard to dependent claim 5, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the content analyzing service uses an image tagging method for extracting the set of keywords. (Pawar: ¶0052 reads in part, “..Social-networking system 160 may also store in the post vertical P2 information associated with a post object such as a time stamp, an author, privacy settings, users who like the post, a count of likes, comments, a count of comments, location, and so on. As an example and not by way of limitation, a photo vertical P3 may store photo objects (or objects of other media types such as video or audio). Each photo object stored in the photo vertical P3 may comprise an identifier and a photo. Social-networking system 160 may also store in the photo vertical P3 information associated with a photo object such as a time stamp, an author, privacy settings, users who are tagged in the photo, users who like the photo, comments, and so on. In particular embodiments, each data store may also be configured to store information associated with each stored object in data storage devices 340.”)

With regard to dependent claim 8, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the content analyzing service uses a tone analysis method for extracting the set of keywords. (Pawar: ¶0057 reads in part, “The embodiments disclosed herein may provide the social-networking system 160 with a technical solution to the problem of parsing ambiguous queries described above by improving the detection of entities in search queries, improving the identification of content matching the intent of a search query, and/or improving the ranking of search results by presenting, for example, the most relevant, comprehensive, and/or popular results in response to a user's search query. The technical solution to the problem discussed herein helps in computer processing by improving query processing time since the system may quickly detect one or more entities that the query is about based on pre-generated metadata discussed herein and identify search results specific to these detected entities….” Examiner notes intent is “tone”.)

With regard to dependent claim 9, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the content analyzing service uses personality insights for extracting the set of keywords. (Pawar: ¶0038 reads in part, “…In other words, the search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user. In particular embodiments, ranking of the resources may be determined by a ranking algorithm implemented by the search engine. As an example and not by way of limitation, resources that are more relevant to the search query or to the user may be ranked higher than the resources that are less relevant to the search query or the user….” See also above citations directed to personalization and consideration of past querying activity. Examiner notes that ¶0002 makes clear a user profile, such as the one considered taught, contains information directed to personal interests of the user.)

With regard to dependent claim 10, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the content analyzing service uses a named-entity recognition method for extracting the set of keywords. (Pawar: ¶¶0056-0057 – entity identifiers stored as search query metadata, used in subsequent queries. See above citations directed to second query. See also ¶0067, which reads in part, “For each identified n-gram, the NLP component of the social-networking system 160 may make a call to the MSL service component, which may be a back-end software service that retrieves metadata relating to the n-gram from the mining-search-log database and returns the metadata for further processing (e.g., entity identification, ranking search results, query rewriting, etc.). In particular embodiments, for each identified n-gram, the MSL service component returns at-least (1) the top N entity identifiers (IDs) corresponding to entities associated with the identified n-gram…”)




With regard to dependent claim 11, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, wherein the retrieved one or more social media content items relate to one or more social media activities of a user of a client application. (Pawar: ¶0022 reads in part, “…a client system 130 may access the social-networking system 160 using a web browser 132, or a native application associated with the social-networking system 160 (e.g., a mobile social-networking application, a messaging application, another suitable application, or any combination thereof) either directly or via a network 110….”)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2015/0106157 to Chang.

With regard to dependent claim 6, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1.
	Pawar and Bennett do not fully and explicitly teach wherein the content analyzing service uses a label extraction method for extracting the set of keywords.  
	Chang teaches wherein the content analyzing service uses a label extraction method for extracting the set of keywords. (Chang: ¶0088 reads in part, “…The specific data provided within sub-nodes 533b' depends on the particular text analytics tool identified in the @id descriptor, but in general, may include data characterizing the extracted features, such as by specifying the feature (see, for example, "value" label 540), the feature semantic type (for example, person, place or thing), feature frequency within the analyzed content (see, for example, "termfreq" label 542), feature location within the analyzed content based on original word position (provided within, for example, a collapsible "offset" label 544), feature length expressed as a number of characters (see, for example, "length" label 546), and feature relevancy score (see, for example, "score" label 548)….”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the label extraction method for keywords of Chang into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to use a label extraction method for keywords, as taught by Chang. Both systems are directed to text analysis (Pawar: ¶0060; Chang: abstract) and semantic classification (Pawar: ¶0029, ¶0048; Chang: ¶0030). An advantage obtained through use of label extraction for keywords would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Chang references would have been to allow for extraction of more complex semantic annotations for ontologies. (Chang: ¶0090)






Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2012/0117059 to Bailey.

With regard to dependent claim 7, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1.
	Pawar and Bennett do not fully and explicitly teach wherein the content analyzing service uses a topic extraction method for extracting the set of keywords. 
	Bailey teaches a method wherein a content analyzing service uses a topic extraction method for extracting a set of keywords. (Bailey: ¶0066 reads, “In Equation 2, it is assumed that the microblog posts of an author a are ordered based on increasing timestamp values, s.t., time(s.sub.i)<time(s.sub.j):.A-inverted.i<j. A high value of S indicates that user borrows a lot of words or hyperlinks from her previous microblogs (suggesting spam behavior). A small value indicates that the user posts on a wider swath of topics or that she has a very large vocabulary. The self-similarity score is beneficial in this case as the extracted topics are based on simple keyword matching, which might lead one to miss related microblogs not containing the exact keywords. S ensures that such a similarity is established based on co-occurring terms.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the topic extraction method for keywords of Bailey into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to use a topic extraction method for keywords, as taught by Bailey. Both systems are directed to text analysis (Pawar: ¶0060; Bailey: ¶0088) and semantic classification (Pawar: ¶0029, ¶0048; Bailey: ¶0019). An advantage obtained through use of topic extraction for keywords would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Bailey references would have been to utilize metrics to improve the accuracy of determinations made from text. (Bailey: ¶0062)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2018/0349500 to Tremblay.

With regard to dependent claim 12, which dependent claim 11,
	Pawar and Bennett teach the method of claim 11.
	Pawar and Bennett do not fully and explicitly teach wherein the retrieved one or more social media content items are a subset of social media content items related to social media activities selected using dates of the respective activities.  
	Tremblay teaches a method wherein retrieved one or more social media content items are a subset of social media content items related to social media activities selected using dates of the respective activities. (Tremblay: ¶0028 reads in part, “The content filter module 122 filters content from the of the above-mentioned subset of content for the social media account based upon the topic to which the query is mapped….” , while ¶0029 reads, “The content filter module 122 may then further filter these remaining messages based upon a specific intent of the received query. Continuing with the example set forth above (where the query is "new information on climate change"), the content filter module 122 may filter a message in the social media feed of the social media account that references a document with a publication date that is several years old. The content filter module 122 can then identify references to documents (e.g., links to web pages) in the remaining messages of the social media feed of the social media account. For instance, a message in the social media feed of the social media account may include a link to a web page on climate change. The content filter module 122 can output an identifier for this web page (e.g., a URL of the web page).” Examiner notes that publication date of an item is “activity”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the activity-date-based selection of social media content items of Tremblay into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to select social media items based upon a date of related activity, as taught by Tremblay. Both systems are directed to text analysis (Pawar: ¶0060; Tremblay: ¶0004) and semantic topic association (Pawar: ¶0029, ¶0048; Tremblay: ¶0006). An advantage obtained through selecting social media items based upon a date of related activity would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Tremblay references would have been to allow for a greater level of detail to be considered to improve querying performance. (Tremblay: ¶¶0001-0002)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2013/0018916 to Busch.

With regard to dependent claim 13, which depends upon dependent claim 11,
	Pawar and Bennett teach the method of claim 11.
	Pawar and Bennett do not fully and explicitly teach wherein the retrieved one or more social media content items are a subset of social media content items related to social media activities selected using numbers of positive ratings of the respective activities.  
	Busch teaches a method wherein the retrieved one or more social media content items are a subset of social media content items related to social media activities selected using numbers of positive ratings of the respective activities. (Busch: ¶0080 reads in part, “…growth will prompt the need for user-generated content to be used in conjunction with document content during search. For example, news articles are actively commented on and rated by readers. With the vertically partitioned inverted indexes provided by the RSVPII system 110, a user can query for articles on a topic of interest that is also popular based on comment counts and/or positive ratings. Product reviews and movie reviews are other examples of user-contributed content…”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the rating-based selection of social media content items of Busch into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to select social media items based upon positive reviews, as taught by Busch. Both systems are directed to text analysis (Pawar: ¶0060; Busch: ¶0081) and semantic topic association (Pawar: ¶0029, ¶0048; Busch: ¶0080). An advantage obtained through selecting social media items based upon positive reviews would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Busch references would have been to rely on annotations that are useful in searching, particularly as concerns popularity. (Busch: ¶¶0003-0004)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2013/0086057 to Harrington. 

With regard to dependent claim 14, which depends upon dependent claim 11,
	Pawar and Bennett teach the method of claim 11, wherein the retrieved one or more social media content items are a subset of social media content items related to social media activities selected using a clustering of users of the social media services comprising the user of the client application and associations of each of the users to the selected social media activities (Pawar: ¶0045 reads in part, “…in response to the text query, "show me friends of my girlfriend," the social-networking system 160 may generate a structured query "Friends of Stephanie," where "Friends" and "Stephanie" in the structured query are references corresponding to particular social-graph elements. The reference to "Stephanie" would correspond to a particular user node 202 (where the social-networking system 160 has parsed the n-gram "my girlfriend" to correspond with a user node 202 for the user "Stephanie"), while the reference to "Friends" would correspond to friend-type edges 206 connecting that user node 202 to other user nodes 202 (i.e., edges 206 connecting to "Stephanie's" first-degree friends). When executing this structured query, the social-networking system 160 may identify one or more user nodes 202 connected by friend-type edges 206 to the user node 202 corresponding to "Stephanie". As another example and not by way of limitation, in response to the text query, "friends who work at facebook," the social-networking system 160 may generate a structured query "My friends who work at Facebook," where "my friends," "work at," and "Facebook" in the structured query are references corresponding to particular social-graph elements as described previously (i.e., a friend-type edge 206, a work-at-type edge 206, and concept node 204 corresponding to the company "Facebook"). …” See also above citations directed to use of social media associations to impact keyword searches. Examiner notes that ranked search results are a subset by virtue of, at least, display size limitations.).
	Pawar and Bennett do not fully and explicitly teach wherein for the clustering of users is a distance measure over an analysis of a social graph.  
	Harrington teaches a method wherein clustering of users is a distance measure over an analysis of a social graph. (Harrington: ¶0005 reads, “The architecture converts each node of the graph to a lower dimensional feature set (e.g., a vector) of auxiliary information. In an offline computation, a small number of sets of the nodes (referred to as sets of seed nodes) is sampled. The feature set (also referred to as a sketch in some literature) for a node comprises its closest seeds and the distances to those seeds. Feature sets are generated for all nodes of the graph such that the social distance between the nodes is approximated by distances between the feature sets. Feature sets of the content are indexed and the feature set of the searching user is utilized to match and rank the search results efficiently at query time thereby providing a personalized ranking of the search results.” See also further discussion of social network impact upon search results at ¶¶0015-0017.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the social graph distance measure of Harington into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to personalize search results based upon the distance between users in a social graph, as taught by Harrington. Both systems are directed to use of keywords in querying (Pawar: ¶0060; Harrington: ¶0022) and semantic topic association (Pawar: ¶0029, ¶0048; Harrington: ¶0019). An advantage obtained through personalizing search results based upon the distance between users in a social graph would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Harrington references would have been to provide and efficient and personalized ranking in response to a user’s search. (Harrington: ¶0005)




Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2019/0138660 to White.

With regard to dependent claim 15, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1.
	Pawar and Bennett do not fully and explicitly teach wherein the extracted keywords are added to the determined second search query in form of one or more boosting sub-queries comprising the additional search parameters.  
	White teaches a method wherein extracted keywords are added to a determined second search query in form of one or more boosting sub-queries comprising additional search parameters. (White: ¶0033 reads, “When implementing a multi-level search query, the answer engine 202 may use a first sub-query for the search process 220. The first sub-query may include restrictive query parameters, such that the database may only identify documents closely correlated to the user query 206. In some cases, the database may not identify a number of documents equal to or greater than the minimum document number, n. In these cases, the answer engine 202 may use a second sub-query of the multi-level query for the search process 220. The second sub-query may include query parameters less restrictive than the first sub-query, such that the database may identify more documents (e.g., documents that may be less correlated to the user query 202 than before) based on the second query parameters. The answer engine 202 may iteratively continue to send sub-queries of decreasing restrictiveness until the database identifies and returns a number of documents equal to or greater than the minimum document number.” Examiner notes the iterative functionality described is “boosting”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the iterative subqueries of White into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to iteratively execute sub-queries within a limit, as taught by White. Both systems are directed to use of text analysis (Pawar: ¶0060; White: ¶0032) and semantic classification (Pawar: ¶0029, ¶0048; White: ¶0053). An advantage obtained through iteratively executing sub-queries within a limit would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and White references would have been to satisfy performance thresholds (White: ¶0061), while providing accurate answers to user queries. (White: ¶0014)

With regard to dependent claim 16, which depends upon dependent claim 15,
	Pawar, Bennett and White teach the method of claim 15, wherein the additional search parameters comprised by the boosting sub-queries are assigned with boosting factors for boosting second search results matching the additional search parameters. (White: ¶0061 reads in part, “…In some cases, the above process utilizing intermediary user 510 confirmation may occur until the answer engine 520 meets specific metric thresholds (e.g., reaches a specified threshold coverage, accuracy, growth, performance, or some combination of these thresholds). In these cases, the answer engine 520 may then transition to providing published responses directly…” See also above citations directed to parameters as relates to sub-queries performed. Examiner notes that performance factors are “boosting factors”.)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pawar in view of Bennett, in further view of US Pre-Grant Publication 2014/0280067 to Ganti.

With regard to dependent claim 17, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, further comprises: a search service comprising a search engine and a search index, wherein the search index comprises content items of a search query type for use as first search results for first search queries received from a client application (Pawar: see above citations directed to subsequent, i.e. “second” queries, where earlier, i.e. “first” queries had been previously stored, indexed, as in ¶0060.), wherein the content items of the search query type comprise second search queries for use by the search service to search for second search results to be returned to the client application (Pawar: ¶0045 reads in part, “…in response to the text query, "show me friends of my girlfriend," the social-networking system 160 may generate a structured query "Friends of Stephanie," where "Friends" and "Stephanie" in the structured query are references corresponding to particular social-graph elements. The reference to "Stephanie" would correspond to a particular user node 202 (where the social-networking system 160 has parsed the n-gram "my girlfriend" to correspond with a user node 202 for the user "Stephanie"), while the reference to "Friends" would correspond to friend-type edges 206 connecting that user node 202 to other user nodes 202 (i.e., edges 206 connecting to "Stephanie's" first-degree friends). When executing this structured query, the social-networking system 160 may identify one or more user nodes 202 connected by friend-type edges 206 to the user node 202 corresponding to "Stephanie". As another example and not by way of limitation, in response to the text query, "friends who work at facebook," the social-networking system 160 may generate a structured query "My friends who work at Facebook," where "my friends," "work at," and "Facebook" in the structured query are references corresponding to particular social-graph elements as described previously (i.e., a friend-type edge 206, a work-at-type edge 206, and concept node 204 corresponding to the company "Facebook"). …” See also above citations directed to use of social media associations to impact keyword searches. Examiner notes that ranked search results are a subset by virtue of, at least, display size limitations.), wherein a personalization component is provided configured for retrieving one or more social media content items from one or more social media services. (Pawar: ¶0038 reads in part, “…In other words, the search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user. In particular embodiments, ranking of the resources may be determined by a ranking algorithm implemented by the search engine. As an example and not by way of limitation, resources that are more relevant to the search query or to the user may be ranked higher than the resources that are less relevant to the search query or the user….” See also above citations directed to personalization and consideration of past querying activity. Examiner notes that ¶0002 makes clear a user profile, such as the one considered taught, contains information directed to personal interests of the user.)
	Pawar and Bennett do not fully and explicitly teach second search results to be returned to the client application as search results for the first search queries.
	Ganti teaches a method for second search results to be returned to a client application as search results for first search queries. (Ganti: ¶0071 reads in part, “…The user 110 examines the data profile 116 for the query 108A, after which the user 110 will either finish because the query data profile indicates successful query, and/or the user 110 will alter query 108A into query 108N and repeat the loop 550, according to one embodiment. The bottom half of FIG. 5 shows the operational flow of a user 110 iteratively refining a query with aggregation (e.g. SUM, COUNT, AVERAGE) using the profile estimator, query executor 416 result set profiler module 202, and the profile configurator 408, according to one embodiment. User 110 first configures the system through the profile configurator 408, informing the system of expectations and limitations of the target query, according to one embodiment. The user 110 will start with a query 109A and send it to the query editor 100 (e.g., a profile estimator) which responds with an estimated data profile 116, according to one embodiment. The user 110 will repeatedly construct a modified query”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the combined first and second queries of Ganti into the text analysis system of Pawar by programming the instructions of Pawar (Pawar: abstract) to execute multiple queries together, repeating queries, as taught by Ganti. Both systems are directed to use of text analysis (Pawar: ¶0060; Ganti: ¶0082) and semantic classification (Pawar: ¶0029, ¶0048; Ganti: abstract). An advantage obtained through executing multiple queries together, repeating queries would have been advantageous to implement in the text analysis system of Pawar. In particular, the motivation to combine the Pawar and Ganti references would have been to provide timely accurate query results, thus avoiding waste. (Ganti: ¶0007)

With regard to dependent claim 18, which depends upon independent claim 1,
	Pawar and Bennett teach the method of claim 1, further comprises: 
	receiving, by one or more computer processors, by the search service a first search query issued by the client application (Pawar: ¶0048 reads in part, “In particular embodiments, the social-networking system 160 may provide customized keyword completion suggestions to a querying user as the user is inputting a text string into a query field. Keyword completion suggestions may be provided to the user in a non-structured format. In order to generate a keyword completion suggestion, the social-networking system 160 may access multiple sources within the social-networking system 160 to generate keyword completion suggestions, score the keyword completion suggestions from the multiple sources, and then return the keyword completion suggestions to the user… keyword completion suggestions because the user is connected in some way to the suggestions. As an example and not by way of limitation, the querying user may be connected within the social graph 200 to the concept node 204 corresponding to Stanford University, for example by like- or attended-type edges 206. The querying user may also have a friend named Stanley Cooper. Although this disclosure describes generating keyword completion suggestions in a particular manner, this disclosure contemplates generating keyword completion suggestions in any suitable manner.” See ¶0029 discussion of transmission of social networking data from social-networking system 160 in fig. 1 to third-party system 170, i.e. content analyzing system. See also above citations directed to use of social media content items in querying. Examiner notes that the term “component” is afforded such broadest reasonable interpretation to denote implementation through hardware, software or a combination of the two. Examiner further notes that the configuration details of an external system are not positively recited with regard to the system claimed.); 
	executing, by one or more computer processors, the received first search query by the search service (Pawar: See above citations directed to subsequent, i.e. “second” queries, where earlier, i.e. “first” queries had been previously stored, indexed, as in ¶0060. See also fig. 1 ); 
	executing, by one or more computer processors, the modified second search query by the search service; and
	P201804307US01Page 50 of 53retrieving, by one or more computer processors, a set of content items as a second search result for the modified second search query. (Pawar: ¶0060 reads in part, “In addition to recording top-clicked entities along with their CTR information, the metadata for a particular query term may also include the top K co-occurring n-grams associated with the query term. For instance, the top K co-occurring n-grams may indicate related terms that often show up or appear with the query term. As an example and not by way of limitation, continuing with the user query "Donald" example above, terms like "Trump", "Wall", "Virginia", "Speech", "Election", "President", "Duck", "Disney", etc. showed up when people queried for "Donald". In some embodiments, these top K n-grams terms may be identified using keyword recognition and term frequency-inverse document frequency (TF-IDF) analysis of the associations between search results and search queries (as discussed in U.S. patent application Ser. No. 15/820,966, filed on 22 Nov. 2017, and U.S. patent application Ser. No. 15/821,020, filed on 22 Nov. 2017… In particular embodiments, the top K co-occurring n-grams may be chosen based on TF-IDF scores associated with the n-grams. The TF-IDF scores may help to identify terms that appear with higher frequency in a given document as compared to a corpus of documents (e.g., all posts on the online social network posted within a given time window). A TF-IDF score may be assigned to each of the co-occurring n-gram or related term and the social-networking system 160 may choose the top K co-occurring n-grams by selecting n-grams that have TF-IDF scores above a certain threshold score. For example, the social-networking system 160 may choose the top K co-occurring n-grams whose TF-IDF scores are above 0.5, where the TF-IDF scores range within 0 to 1.” Examiner notes that the stored search result and search query association’s impact upon, i.e. “modify”, a subsequent query’s query term metadata would read upon the recited “second query” functionality. Examiner notes that the term “component” is afforded such broadest reasonable interpretation to denote implementation through hardware, software or a combination of the two. See also ¶0070 discussion of addition of Boolean expression and keywords as relates to the above examples.)
	Pawar and Bennett do not fully and explicitly teach
	retrieving, by one or more computer processors, the stored content item of the search query type providing the modified second search query as a first search result for the received first search query; and
	sending, by one or more computer processors, the second search result to the client application as a result of the received first search query.
	Ganti teaches a method retrieving, by one or more computer processors, the stored content item of the search query type providing the modified second search query as a first search result for the received first search query; and
	sending, by one or more computer processors, the second search result to the client application as a result of the received first search query. (Ganti: ¶0071 reads in part, “…The user 110 examines the data profile 116 for the query 108A, after which the user 110 will either finish because the query data profile indicates successful query, and/or the user 110 will alter query 108A into query 108N and repeat the loop 550, according to one embodiment. The bottom half of FIG. 5 shows the operational flow of a user 110 iteratively refining a query with aggregation (e.g. SUM, COUNT, AVERAGE) using the profile estimator, query executor 416 result set profiler module 202, and the profile configurator 408, according to one embodiment. User 110 first configures the system through the profile configurator 408, informing the system of expectations and limitations of the target query, according to one embodiment. The user 110 will start with a query 109A and send it to the query editor 100 (e.g., a profile estimator) which responds with an estimated data profile 116, according to one embodiment. The user 110 will repeatedly construct a modified query”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157